Citation Nr: 1610392	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  06-20 381	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to October 22, 2004, for the award of service connection for glaucoma suspect with a left eye corneal scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to February 1979, May 1979 to May 1983, and August 1985 to April 2001. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claims file is now entirely contained in VA's secure electronic processing systems.  

The July 2005 rating decision denied service connection for hearing loss.  In March 2010, the Veteran testified regarding this issue (among other issues that are no longer on appeal) at a Board hearing at the RO; a transcript of that hearing is of record.  The Board remanded this issue for further development in January 2011, March 2013, November 2013, and February 2015.  This issue now returns to the Board for further appellate review, and it is ready for adjudication on the merits.

The agency of original jurisdiction (AOJ) last adjudicated this claim in June 2015 supplemental statement of the case (SSOC).  Additional evidence has been associated with the claims file since that time, including arguments from the Veteran, internet medical articles concerning tinnitus and hearing, copies of VA treatment records, an October 2015 VA examination regarding hearing loss, and a December 2015 report from a VA specialist, which the Board obtained pursuant to 38 C.F.R. § 20.901(a) (2015).  The Veteran submitted a waiver of AOJ review of additional evidence submitted in June 2015.  Moreover, the VA treatment records associated with the file after the SSOC pertain to other issues and are duplicative of the prior evidence concerning hearing loss.  The Veteran and his representative were provided a copy of the VA specialist's December 2015 medical opinion report.  This included consideration of the October 2015 VA examination results.  The Veteran responded in January 2016 that he had no additional evidence or argument at that time, but that he would like the case to be held open for the remainder of the 60-day response period from the date of notice; although he did submit arguments about his hearing loss claim at that time.  Thereafter, the Veteran's representative submitted a brief with arguments to the Board in February 2016, including as to the October 2015 VA examination and other post-SSOC evidence.  Under these circumstances, no further AOJ review is needed in this case.

Meanwhile, the Veteran submitted notices of disagreement for several service issues that were addressed in a September 2014 rating decision.  A November 2015 statement of the case (SOC) addressed the issues of entitlement to service connection for migraine headache, tinnitus, and sleep apnea; claims to reopen for service connection for hypertension and for special monthly compensation (SMC) for loss of use of a creative organ; and a higher initial rating for the service-connected left eye disability.  No substantive appeal was received within 60 days of the SOC, and the relevant rating decision was more than a year prior to the SOC; thus, they are not before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).  

The September 2014 rating decision denied service connection for erectile dysfunction (also claimed as loss of use of creative organ), and SMC for loss of use of a creative organ.  The Veteran's formal notices of disagreement (NODs, via VA Form 21-0958) received in December 2014 and September 2015 identified loss of use of a creative organ and erectile dysfunction as being appealed.  He also submitted claims (via VA Form 21-526EZ) for service connection for impotence and loss of use of a creative organ from June 2015 to August 2015.  The RO had informed the Veteran in May 2015 that his appeal of the denial of loss of use of a creative organ had been received, and in August 2015 that erectile dysfunction was on appeal.  Thus, the November 2015 SOC for loss of use of a creative organ contemplated the Veteran's other characterizations of this condition as erectile dysfunction or incompetence, as noted in the September 2014 rating decision.  

In contrast, the Veteran's formal NOD (VA Form 21-0958) in December 2014 identified the "effective date" for his service-connected left eye disability as being appealed, in addition to the rating assigned for such disability in the September 2014 rating decision.  The November 2015 SOC addressed the issue of a higher initial rating, but not the separate issue of the effective date for service connection for the left eye disability.  Thus, this issue is under the Board's jurisdiction.

The Veteran also submitted multiple claims in 2015, most of which were addressed in a December 2015 rating decision; no appeal is reflected in the claims file to date.  

Several issues have been raised by the record but not yet adjudicated by the AOJ.  First, after being notified in February 2015 that his claim for approval of school attendance benefits for his dependent child had been denied because he had not submitted a VA Form 21-674, the Veteran submitted the required form in June 2015.  The AOJ had indicated in the February 2015 letter that processing of this claim would continue once that form was received; however, there is no further processing or adjudication reflected in the claims file.  Further, the Veteran listed "anorexic" on a claim form received on July 17, 2015; and neuropathy on a claim form received in August 2015; neither of these issues have been adjudicated by the AOJ.  The Veteran is already service-connected for radiculopathy in the lower extremities, but it is unclear if this claim was intended to encompass other extremities as well.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an earlier effective date for the award of service connection for the left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There is no current bilateral hearing loss disability for VA purposes.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran was provided full notice regarding all elements of his service connection claim in March 2005, February 2006, and March 2006.  The timing defect as to the post-adjudication notice was cured by subsequent readjudication, most recently in a June 2015 Supplemental Statement of the Case.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Additionally, the 2010 Board hearing focused on the elements necessary to substantiate the claim on appeal.  The undersigned VLJ asked questions to obtain pertinent evidence and suggest missing evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements.  Indeed, the case was remanded for additional development due, in part, to testimony at the hearing.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  No prejudice has been alleged due to any possible notice defects during the hearing or otherwise, and the Veteran has had ample opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

All pertinent, identified records have been obtained, including service treatment records; private medical records from 1990 forward, for which the Veteran provided a sufficient release; and updated VA treatment records through 2015, including audiograms conducted by VA in 2006 and 2009, as directed in prior remands.  The Veteran also submitted multiple internet articles concerning hearing loss.

In particular, the Veteran submitted private records from February 2005, dated shortly before his March 2005 claim for service connection, to establish a current hearing loss disability.  Subsequent VA treatment records and examinations showed very different audiological test results and diagnoses of no hearing loss disability.  

In a January 2011 remand, the Board directed that the Veteran be afforded a VA examination to determine if he had a hearing loss disability for VA purposes, and whether any current disability was related to service, to include documented treatment for Eustachian tube dysfunction.  A VA audiologist conducted an examination in February 2011; she indicated in her report that, if additional testing was desired, the Veteran should be scheduled with a different audiologist.  

A different audiologist conducted an examination in December 2011 (reflected in a January 2012 report).  In November 2013 and February 2015 remands, the Board directed that an addendum opinion be obtained from the individual who conducted the December 2011 audiological examination, or provide another examination if that individual was not available.  Nevertheless, addendum reports and VA audiological examinations were obtained in December 2013, March 2014, and May 2015, from the individual who conducted the February 2011 VA examination.  

A third VA audiologist conducted an examination in October 2015; however, no discussion of the 2005 private testing results was included with the opinion.

To address this deficiency in development, in November 2015, the Board requested a medical opinion based on a review of the claims file from an otolaryngologist with the Veterans Health Administration (VHA), pursuant to 38 C.F.R. § 20.901(a).  The specialist was requested to address whether the Veteran had a hearing loss disability at any time since his 2005 claim, including the significance of the 2005 private hearing test results that appeared to show a hearing loss disability, in comparison with the other hearing tests of record showing normal hearing; and to address whether any hearing loss disability shown since 2005 was due to the Veteran's service.  The specialist provided a report in December 2015 responding to the questions with reasoning based on a factual history consistent a review of the claims file, pertinent lay and medical evidence, and application of medical expertise.  In memoranda accompanying the report, two additional medical doctors, the Chief of Staff of the VA facility and the Acting Chief of the Surgical Care Line, indicated that they had reviewed the report and concurred with the opinions therein.  

In January 2016 and February 2016, the Veteran and his representative, respectively, submitted arguments in response to notification and review of these VHA reports.  The Veteran argued that he could "not get a correct hearing test" after multiple VA examinations; that the VA facility was not posting all results for tests frequencies but was "sending there [sic] own numbers that are not true"; the VHA specialist's opinion was based on the negative reports that did not include the correct readings; he has had continued hearing loss and ringing in the ears; and the 2005 private testing reports should be accepted as showing hearing loss.  

The representative made similar arguments in an appellate brief.  He argued that the Veteran had provided consistent evidence of problems with hearing and tinnitus since service with hazardous noise exposure, and that he had many ear infections and problems with fluid in the ears during service; and that the February 2005 private test results should be accepted as accurate and as establishing a current bilateral hearing loss disability.  The representative also noted that, in December 2015, the VHA specialist stated that there was a "slight decrease in the high frequencies compared to the low frequencies" that was "consistent with mild damage from previous noise exposure."  He argued that the evidence shows that a current bilateral hearing loss disability was incurred as a result of service.

Neither the Veteran nor his representative have argued that the VHA specialist's report was deficient in anyway, when considering the fact that it was based on the available evidence and reports of test results.  Instead, they argued that the reports other than the 2005 private records should be disregarded as inaccurate; thus, they disagreed with the VHA specialist's opinions regarding a current disability.  These arguments will be considered in the analysis below; however, another medical opinion or examination is not necessary and would only result in further delay.  The Veteran has been provided multiple tests to determine the extent of his hearing loss over the course of the appeal, including only a few months ago, in December 2015.  

Although the Veteran asserts that the VA treating providers and examiners did not accurately record his test results, there is no objective indication that this is true.  Under the "presumption of regularity," Government officials are presumed to have properly discharged their official duties; and clear evidence to the contrary is required to rebut this presumption.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  This presumption would include the accurate recording of test results, and the Veteran's assertion of inaccuracies is not clearly supported; thus, the presumption is not rebutted.  

In sum, the prior remand directives have been substantially satisfied.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA has satisfied its duties to inform and assist, and any errors committed were not harmful to the essential fairness of the proceedings; the Veteran will not be prejudiced by a decision on the merits.

II. Merit Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Further, sensorineural hearing loss is an organic diseases of the nervous system; therefore, it will be service-connected on a presumptive basis as a chronic disability if it manifested to a compensable degree within one year after active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258, 270 (2015).  A nexus between a current listed chronic disability and service may be established by medical evidence or by competent and credible lay evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the dispositive issue is whether a current hearing loss disability is shown for either ear.  The first element required for service connection is "the existence of a present disability."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  In other words, service connection cannot be awarded where a current disability is not shown during the appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

A hearing loss disability does not need to be shown at service discharge to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Pure tone thresholds higher than 20 decibels show some level of hearing impairment.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  To warrant service connection, however, post-service audiometric findings during the course of the appeal must meet VA's regulatory requirements for hearing loss disability for VA purposes.  Id. at 159.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran is competent to testify to noise exposure and other factually observable injuries and treatment in service, the timing of the observable symptoms of his hearing difficulties, and receipt of medical treatment and what his providers told him about his condition because these are observable by his own senses and within the realm of knowledge of a lay person.  Id.  These reports must be considered with the other evidence of record, including medical records during and after service.  

Neither the Veteran nor his representative, however, are competent to diagnose whether his observed hearing difficulties rise to the level of diagnosable hearing impairment or a hearing loss disability for VA purposes because this fact must be established by objective testing, as set forth in 38 C.F.R. § 3.385.  Id.

Moreover, unless continuity of symptomatology since service is shown, neither the Veteran nor his representative is competent to provide an opinion regarding the etiology or cause or any current hearing loss disability.  Rather, due to the Veteran's multiple medical conditions and the complex nature of the involved neurological system, such an opinion requires medical expertise to interpret the evidence.  Id.

The Veteran and his representative rely on private records dated in February 2005 to show a current disability.  An audiogram showed pure tone thresholds above 40 decibels at multiple levels bilaterally, and speech discrimination scores of 88 percent in the left ear and 92 percent or 82 percent in the right ear.  Based on these results, a private audiologist (Mr. R.M.) and a medical doctor (Dr. B) diagnosed moderately severe sensorineural hearing loss bilaterally.  These records indicated that testing was performed at that time because the Veteran had been referred for evaluation for vocational rehabilitation (voc rehab) services.  

Shortly thereafter, an April 2005 record for State voc rehab services reflected that the Veteran reported needing to ask people to repeat themselves constantly to understand them.  His private providers prescribed bilateral hearing aids.  In July 2005 and November 2005 voc rehab records, the Veteran stated that he liked his hearing aids and he felt that his hearing was much better with the hearing aids.  
      
In contrast, subsequent hearing tests by VA providers and examiners from 2006 to 2015 showed pure tone thresholds and speech discrimination scores below the levels for a VA hearing loss disability, resulting in diagnoses of normal hearing.  

After his March 2005 claim, a July 2006 VA treatment record reflected that the Veteran reported trouble hearing since 1999, that his ears felt clogged, and he had hearing aids and chronic sinus trouble.  The assessment at that time was sinusitis.  

In August 2006, the Veteran had a VA audiology consult for reports of difficulty hearing even while wearing his privately-issued hearing aids, and he reported seeing a private ENT provider regularly for fluid in the ears.  (This is generally consistent with the above records.)  This VA audiologist stated that the Veteran may have hearing loss when he has fluid in the ears, but that his hearing was otherwise normal based on testing.  The audiologist also recommended that the Veteran not wear the private hearing aids that he had received in 2005 because he had normal hearing.  

The August 2006 VA consult record noted that the initial hearing tests on that date were considered to be of poor validity or unreliable due to the Veteran's hesitant responses to speech reception threshold (SRT) testing and significant pure tone/SRT disagreement.  Repeat tests after reinstruction, however, were considered to be valid and to show normal hearing sensitivity bilaterally.  Test reports and interpretations showed pure tone thresholds of 10 to 25 decibels on the right and 10 to 20 decibels on the left; and 100 percent word discrimination bilaterally.

Thereafter, the Veteran continued to complain of frequent fluid in the ears.  For example, an April 2008 VA ENT consult noted complaints of congestion and Eustachian tube dysfunction with oral fullness and popping of the ears; the diagnosis was sinusitis.  In an April 2009 VA audiological consult, the Veteran complained of frequent fluid in the ears and was again found to have normal hearing, and testing was noted to be valid at that time.  These test reports and interpretations showed pure tone thresholds of 5 to 20 decibels on the right and 10 to 20 decibels on the left; and 100 percent word discrimination bilaterally.  

The Veteran underwent examination by a VA audiologist in February 2011.  He reported a history of middle ear problems, and that he had tubes placed in Greenville 4-5 years earlier.  The examiner recorded that tympanogram was normal for the right ear normal, but abnormal for the left ear.  Hearing test results were not recorded, and pure tone results were felt to be non-reliable.  The examiner stated that the results showed significant hearing loss in both ears that was considerably worse in the left ear, but that prior tests for VA treatment in 2006 and had shown hearing within normal limits bilaterally.  In a December 2013 addendum report, this examiner explained that tests results in February 2011 were felt to be invalid and unreliable because the Veteran did not appear to be giving his best effort.  

In an April 2011 VA examination for tinnitus and sinusitis, the Veteran reported continuous tinnitus since the late 1980s, but he stated that he did not have any significant problems with hearing.  Testing showed normal hearing bilaterally.

In a December 2011 VA examination (with a January 2012 report) conducted by a different audiologist, pure tone thresholds were from 15 to 30 decibels in the right ear (with 30 decibels only at the at 4000 Hertz level); and from 20 to 25 decibels in the left ear.  Speech discrimination scores were 94 percent bilaterally.  The examiner noted that the test results were valid and showed normal hearing.  

At a March 2014 VA examination (conducted by the same audiologist who completed the February 2011 examination), pure tone thresholds were from 15 to 25 decibels at all levels, and speech discrimination was 100 percent bilaterally.  

A May 2014 VA emergency department treatment record reflected complaints of pain radiating from the left ear down the throat for five weeks.    
      
A March 2015 VA treatment record noted the Veteran's reports of subjective decreased hearing on the left side and mild otalgia.  The provider noted that otalgia had improved with antibiotics, but his hearing had not yet returned to normal.  

In April 2015, the Veteran was seen by VA for a hearing aid evaluation.  He reported difficulty hearing and periodic tinnitus bilaterally, but the provider noted that he had normal hearing and normal tympanograms bilaterally.  A May 2015 ENT clinic addendum also noted that hearing thresholds were within normal limits.

The Veteran was afforded another VA examination by a third VA audiologist in October 2015.  This examiner recorded measured pure tone thresholds as from 15 to 25 decibels at all levels bilaterally, and speech scores of 94 percent on the right and 96 percent on the left.  The examiner stated that the results were appropriate, the Veteran had normal hearing bilaterally, and there was no positive threshold shift greater than normal measurement variability in either ear.
      
The Veteran has submitted several internet articles regarding possible causes and symptoms of hearing loss.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Essentially, these articles noted that hearing loss may be due to noise exposure, ear infections, and earwax blockage, among other causes.  Articles from the Mayo Clinic also noted that hearing loss cannot be reversed, and that earwax blockage is a common reversible cause of hearing loss.  They stated that tinnitus symptoms can sometimes be loud enough to interfere with the ability to hear.  

In December 2015, the Board received a report with medical opinions from a VA otolaryngologist, based upon review of the entire claims file.  This specialist opined that the Veteran did not at least as likely as not have a hearing loss disability in either ear since his 2005 claim for service connection.  He reasoned that, with the exception of the 2005 private audiogram, multiple audiograms from 2006 through 2015 by different audiologists all showed normal bilateral hearing thresholds.  Concerning the 2005 results and diagnosis with prescribed hearing aids, the specialist noted that the Veteran had other unreliable audiograms at times that initially showed hearing loss, but improved after reinstruction from the audiologist; he stated that this was one possible explanation for the 2005 private test results.  The specialist also indicated that temporary hearing loss from earwax or middle ear pressure was a possible explanation.  The specialist noted that the most recent audiogram in October 2015 again showed normal hearing thresholds at all frequencies.  Although he noted that there was a slight decrease of hearing in the high frequencies compared to the low frequencies, which was consistent with mild damage from previous noise exposure, this does not establish a current disability, as the results still did not fall with VA's regulatory criteria for a hearing loss disability.  

The VHA specialist's report is highly probative because it reflects well-reasoned opinions with consideration of an accurate factual history and application of medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

Two additional medical doctors, the Chief of Staff of the VA facility and the Acting Chief of the Surgical Care Line, also indicated in December 2015 that they had reviewed the report and concurred with the opinions therein.  Further, the VHA specialist's reasoning is generally consistent with information contained in the medical articles submitted by the Veteran, such as notations that hearing loss cannot be reversed, but that reversible hearing loss may be due to earwax blockage.  

Additionally, it is instructive that the VHA specialist indicated in the 2015 report that, if tympanograms were normal, that would rule out the presence of middle ear fluid or middle ear infection.  The February 2011 VA examination report indicated that the Veteran had an abnormal tympanogram in the left ear, and that auditory testing at that time showed worse results in the left ear, although pure tone tests were found to be unreliable and were not reported.  Based on the VHA specialist's notation, the abnormal tympanogram and worse hearing test results in the left ear could be consistent with the Veteran having fluid in his left ear at that time.  Again, this does not equate to a disability, as opposed to a temporary symptom.

To the extent that the opinions expressed by the February 2011 examiner, including in 2013, 2014, and 2015, may be considered inadequate, they are not determinative.  There is no indication that the pure tone and speech discrimination results recorded by this audiologist in a March 2014 VA examination by this examiner were inaccurate.  Nevertheless, and more importantly, there are multiple other audiometric test results by two different VA examiners and several VA treating providers that were interpreted as showing normal hearing.  Thus, the reasoning of the VHA specialist is still based on an accurate and adequate history even without including such results.  

The Veteran's reports for his VA claim, as well as in medical records, generally show a pattern of temporary episodes of subjective, observed hearing difficulties since service, as well as frequent problems with clogged ears, pain, or pressure.  

Service treatment records included a notation in August 1992 that the Veteran's left ear was clogged up and he could not hear out of that ear; he was noted to have sinus pain and post-nasal drainage, frequent recurrent sinusitis and allergic rhinitis, and he had run out of antihistamine.  The ears were clear and within normal limits, and the assessment was chronic maxillary sinusitis but no ear infection.  Otherwise, the Veteran was treated multiple times in service for ear infections, fluid build-up or "clogged" ears, ear pain, sensitivity to noise, ringing in the ears, and sinusitis.  See, e.g., records in January 1980, July 1994, April 1997, and January 1999.  In his January 2001 Report of Medical History for retirement from service, however, the Veteran reported having recurrent ear infections, but he denied hearing loss.  

In a July 2001 VA treatment record, the Veteran again denied any hearing loss.  

In addition to the records from 2005 summarized above, private treatment records from 1990 forward reflected multiple ear-nose-throat complaints.  The Veteran was diagnosed with Eustachian tube dysfunction multiple times and sometimes described having a "stopped up" left ear.  He was noted to have rhinitis, sinusitis, nasal allergies, and sinus congestion.  See, e.g. private records in December 1992, July 1995, November 1995, June 1999, November 2000, and December 2002.  

In a May 2010 statement, the Veteran indicated that he had been having problems hearing (and tinnitus) since serving in a tank unit in service with hazardous noise exposure, and that he had many ear infections and problems with fluid in the ears.  The Veteran testified to a similar history during the May 2010 Board hearing, indicating that he first noticed hearing problems in about 1983 and was told he had clogged up ears and some degree of hearing loss when he sought treatment.  

The Veteran and his representative believe that the 2005 private hearing test results, diagnosis of sensorineural hearing loss, and resulting prescription for hearing aids, along with the Veteran's description of hearing difficulties and other ear problems at times since service, should be sufficient to establish a current hearing loss disability for his VA claim.  These lay witnesses are not competent, however, to provide such an opinion as to whether the Veteran has a current hearing loss disability, or whether the evidence from 2005 is valid or shows a permanent condition, as opposed to temporary symptoms.  See Jandreau, 492 F.3d at 1376-77.  

As summarized above, the medical records generally indicated that the Veteran's symptoms were related to earwax, sinusitis, and/or allergic rhinitis.  The Veteran is already service-connected for chronic left ethmoiditis, previously evaluated as chronic sinusitis, as well as allergic rhinitis also claimed as post-nasal drip.  

Again, multiple VA treating providers and VA examiners, and most recently, a VHA otolaryngologist, with concurrence by two additional VA physicians, have indicated that the Veteran's reliable hearing test results were within normal limits and did not show a hearing loss disability.  Pure tone thresholds were up to 25 decibels at times, and there was a single a measurement of 30 decibels in December 2011; these showed some level of hearing impairment, as they were above 20 decibels.  Hensley, 5 Vet. App. at 157.  They did not, however, meet VA's criteria for hearing loss disability under § 3.385; thus, they were "normal" for VA purposes.  

In light of the above, the preponderance of the evidence is against service connection for a hearing loss disability in either ear; the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

As discussed in the introduction above, the Veteran submitted a timely notice of disagreement to the effective date assigned for service connection for his left eye disability.  The Board is required to remand this issue for the AOJ to provide a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case on the issue of entitlement to an effective date prior to October 22, 2004, for the award of service connection for glaucoma suspect with a left eye corneal scar.  This issue should not be certified to the Board unless a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


